Title: To Thomas Jefferson from John Taylor, 23 December 1808
From: Taylor, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Virginia—Port Royal. Decr. 23. 1808
                  
                  Several opinions, in relation to the present aspect of publick affairs, have long pressed on my mind; to publish them might be pernicious and to suppress them, criminal; The badness of my judgment and information, suggests the first apprehension, and the possibility nevertheless of their containing some useful hint, the second; to satisfy both; and recollecting that common soldiers have aided great generals in perilous situations—that a camp woman saved the army and reputation of Peter of Muscovy, and even the cackling of a goose, the Capitol at Rome; and that you are indulgent to the good intentions of an adventurer in the same vessel with yourself; I have at length resolved concisely to communicate them to you.
                  Non intercourse and embargo have been tried by us upon England for Eight years, and failed. As measures preparatory to the revolutionary war, they inflicted privations both military and domestick, which would probably have caused that war to terminate differently, except for French aid. Even provisions, as is usual in cases of embargo, became so scarce and dear, that it was nearly as difficult to feed, as to clothe, a small army! And a deficiency of Indian corn itself for home consumption, appeared as early as 1778 or 1779.
                  The incitement to a manufacturing spirit, was at least equal during the same revolutionary war, to what it can be made now by law, or any other contrivance; it was kept up for eight years, and also failed. This spirit was cast out, and the nation grew richer. If necessity could not then reconcile the nation to a manufacturing system, a voluntary acquiescence in it, is hardly now to be expected. Have not all these experiments been fairly tried?
                  Is it not questionable whether protecting duties accord with the letter or spirit of our constitution, or with a republican form of government, over an extensive country, producing different commodities? The power given to the general government to lay taxes duties &c. is limited by a necessity for uniformity, and our inhibition to tax exports or to bestow commercial preferences. These limitations declare that no construction of the power can be true, which extends it to their destruction. If Congress inflicts a duty on English woolens to protect the same manufacture at home, and the English retaliate by inflicting a duty on our bread stuff throughout her dominions—or if these articles are mutually prohibited—does it not amount to a duty on or a prohibition of the exportation of bread stuff? And if a bounty can be given to the manufacturing, which draws a tax on the agriculturist, will it not open the door to unlimited commercial partialities, which the constitution intended to prohibit? Will not a chain of preferences and compensations, bind the states in a complicated policy, and ultimately subject them to a general government? If the power to impose taxes duties &c. was only intended to provide for fiscal wants, and a power to regulate commerce was not intended to infringe the limitations as to exports, uniformity and commercial preferences, can it be correct to imply from either a right in the general Government, to depreciate or enhance—to encourage or prohibit—by an instrument called “regulation of commerce” the exports of particular states or districts, and so enable it to deal out wealth or poverty to whatever sections of the union it pleases? Will not such a power defeat every object intended to be effected by their limitations, and place the individual states in the same relation to the general government, as individual men occupy in relation to a prince having a power to diminish or increase individual wealth; and will it not destroy the division of power between the general and state governments, and terminate in a consolidated or undivided power?
                  If protecting duties do not violate the letter, are they consistent with the spirit of the constitution? Foreign retaliation certainly follows the imposition of such duties. Will that retaliation fall upon the state receiving the benefit of these duties? If it falls upon another state, will not the suffering be sacrificed to the interest of the receiving state in fact, and will it consider a nominal equality as a retribution for a real oppression? Would such a policy consist with morel justice if our territories were consolidated, and if the favoured district gained more than the oppressed lost? The instance of woolens and bread stuff extends to manufacturing and agriculture. Slaves can never rival freemen in manufacturing; nor a thin, or thick population. One part of the union must therefore receive the bounty of protecting duties, and another pay the penalty of foreign retaliation,—unless this retaliation should be applied to manufactures which we do not export, and withhold from agricultural products, which we do export; and this will split the nation into rival and jealous interests; the instruments with which tyranny in Every Shape, works.
                  Will not these interests bestow unlimited power on a government, like the monied and landed interests of England? Each will be for ever soliciting farmers or making complaints, and government by pretending to favour both, will keep both dependant on its will, and plunder both like the government of England. May not an English policy produce an English effect!
                  If danger attends the success of a manufacturing policy, why should the dangers of its attempt be encountered? Monarchy generally builds upon a love of property, republicanism upon a love of liberty, and the structures of the former have been most numerous and lasting. Ought not this success to suggest to republicanism, the policy of building on both foundations, instead of trusting to one as heretofore? Will not the embargo, non intercourse and protecting duties (the cradles of this policy) impinge upon the love of property in a multitude of modes? Loss of income—Laws of state governments to prevent the recovery even of capital—the interest of property by such laws against industry, without its producing profit to the holders—the dissoluteness of manners arising from such laws, dangerous both to property and liberty—the substitution of speculation, as it is called (that road to ruin and school of desperation) for industry—and the enormous impositions of this mode of livelihood, will produce a dissatisfaction among the holders and industrious seekers of property. A similar dissatisfaction it is said, offered a crown to general Washington, produced the revolution which established our general government, and assisted to defeat the good Ends of the French revolution; and may not its likeness produce a revolution from this government to another, or transfer it from republican to monarchical hands? The promises made to delude dissatisfaction are readily believed. The idea of a non intercourse and protecting duty system, awakened, as soon as it was accredited, a thousand artifices in relation to property, calculated to beget such a dissatisfaction. Goods of every kind are already running the gantlet of speculation. The case of salt already causes complaints. Whole cargoes are seen passing in perfect speculation through the hands of A B and C, & gradually enhancing in a few days from 4 to 9/. The success of the experiment is a lure to some, a terror to others, and prophetick to all; and property may perhaps also feel an unemployed army eating into her pocket.
                  If the revolutionary war hardly restrained the dissatisfaction arising from violations of a love of property, it furnishes a basis for calculating the probability of its being restrained by an uninspiring commercial war; and if it cannot be restrained, the apprehended Evils or some of them follow of course.
                  A remedy for the commercial Evils inflicted on us, which will neither awaken national nor district dissatisfaction, like a system of embargo, non-intercourse and protecting duties; and which may also save a great portion of our carrying trade, would be better policy, than any risque of the present tenour of our government. Such a substitute steering between domestick discontent and foreign aggressions is undoubtedly hard to find, but yet it may be sought for. The glimpses I seem to myself to have had of it, is this.—Suppose the embargo non intercourse and protecting duty system was abandoned, and a law was past empowering those concerned to file in the office of the Secretary of State, copies of shipping papers, specifying the cargo and the voyage. Suppose a special court was created at Washington to enquire whether any vessel captured, was pursueing a legal trade in conformity with these documents, by what nation she was captured, and what losses were sustained thereby. And suppose that this court should be empowered to give to each sufferer a certificate of his loss, the amount of which the law should enable him to recover in any court, state or continental, by attachment of the property, real personal or stock, of any subject or citizen of the nation inflicting the loss.
                  This remedy will constantly attend, and be commensurate to the injury in a pecuniary view, and will inflict retribution on the citizens of the nation which caused the injury, instead of injury upon our own innocent people. It will probably defeat the English design of monopolising our commerce and becoming our carriers, because the goods, capital and vessels, necessary to the success of that design, being exposed to attachment, would be sponsers for our goods capital and vessels. This retaliation would be in all respects graduated by the injury. That is the act of the British government by its military officers upon our private citizens. this retaliation would be an act of our government by its civil officers upon their private citizens; and it only balances the injury in pecuniary amount, without inflicting an excessive penalty like sequestration and forfeiture. The moderation and simplicity of such a law, and the interest of individuals to execute it, would certainly and rapidly annex punishment to the injury, which is seldom the case with remedies of excessive operations, or dubious execution. Retaliations similar to the injury, will Seldom fail to restrain it, as retaliation above or below it will often do; because an unequal reciprocation of injuries, awakens the passions of revenge and avarice, both of which fair dealing even in doing harm, will often Subdue. One Species of retaliation produces reconciliation, the other, new injuries; and if to a selection of the right species, we add a Sweeping repeal of all other retaliating measures, it will afford the English an excuse for yielding to one equal and just. This retaliation might perhaps be extended to losses caused by impressments.
                  If the force of fair retaliation has civilized war, why may it not civilize commerce? And if humanity and justice will devote to the gallows an innocent Englishman, in retaliation for an innocent American murdered by a British officer, will they not also devote the property of an innocent Englishman, to the reimbursement of American property plundered by a British officer also? The government may recompense the individual for the pecuniary misfortune it brought upon him, but it cannot restore to him his life. Why should money be beyond the reach of retaliation, if life is exposed to it? Had we Suffered the British to hang us during the revolutionary war, without retaliating upon the lives of their people, it would have been equivalent to Suffering them now to plunder us, without retaliating on the property of their people; and this policy is therefore as likely to save our property, as that would have been to save our lives. Why should we shrink from a limited retaliation upon a few innocent British subjects, and without difficulty adopt an unlimited one, intended to operate against a multitude of such innocents? Does morality justify the greater and condemn the Smaller attack upon private property?
                  Nor will British retaliation for our protecting duties fall on the manufactures protected. She will not exclude our cottons and woolens for the exclusion of hers. Her retaliation will fall where it will have most effect, as our embargo does on the innocent West Indies. Why then should we invite this pecuniary retaliation of hers upon our innocent people, rather than inflict a pecuniary retaliation upon her innocent people? She is the aggressor, and we reject a retaliation, simple and numerically equivalent to the injury, because it lights upon her innocent subjects, which she can prevent or recompense; and adopt one, complicated, incalculable, intended to fall with accumulated vengeance upon her innocent people and certain to rebound upon our innocent people, to an extent, which we can neither prevent nor recompense.
                  I offer two apologies for this letter; one that its intention is good; the other, that I by no means expect an answer; and remain with undiminished affection and respect,
                  Your mo: obt. St.
                  
                     John Taylor
                     
                  
               